Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 October 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Boston 8 Octbr. 1826
				
				Having received a very elegant Lace Cap from the Ladies of the Lace school at Newport I write to request that you will do what you think proper while there as to the expression of thanks and the real admiration which the extreme beauty of the work deserves—as it is really equal to the finest European Lace—We leave Boston tomorrow morning and expect to be at New York on Friday night—Give my love to George and believe me respectfully
				
					L. C. Adams.
				
				
			